Case 1:21-cv-01970-DLF Document 1-2 Filed 07/20/21 Page 1 of 20

EXHIBIT B
 

Case 1:21-cv-01970-DLF Document 1-2 Filed 07/20/21 Page 2 of 20

Department of Homeland Security i i
U.S. Citizenship and Immigration Services Borm Five: aS ee

[THIS NOTICE DOES NOT GRANT ANY IMMIGRATION STATUS OR BENEFIT. _|

Ett

 

 

 

 

 

 

 

Receipt Number Case Type
EAC2 105051206 1765 - APPLICATION FOR EMPLOYMENT AUTHORIZATION
Recelved Date Priority Date Appticant A137 955 236
11/19/2020 BUDDE, SRUJANA
Notice Date Page Benefidary A137 955 236
11/19/2020 | of 2 BUDDE, SRUJANA
SRUJANA BUDDE Notice Type: Receipt Notice
7863 RIVER ROCK WAY Amount received: $410.00 U.S.
COLUMBIA MD 21044 Class requested: A17

 

 

 

We have received the application or petition ("your case") listed above. This notice only shows that your case was filed on the "Received Date"
listed above. It does NOT grant you any immigration status or immigration benefit, and it is not evidence that your case is still pending. We will notify you
in writing when we make a decision on your case or if we need additional information.

Please save this and any other notices about your case for your records. You should also keep copies of anything you send us, as well as proof of delivery.
Have these records available when you contact us about your case.

If any of the information in your notice is incorrect or you have any questions about your case, you can connect with the USCIS Contact Center at
www.uscis.gov/contactcenter or ask about your case online at www.uscis.gov/e-request. You wil] need your Alien Registration Number (A-Number) and/or

the receipt number shown above.

You can receive updates on your case by visiting www.uscis.gov/casestatus to get the latest status or you can create an account at my.uscis.gov/account and
receive email updates for your case. 0

Automatic 180 day Employment Authorization Document (EAD) Extension - This notice, by itself, does not grant any immigration status or benefit,
nor is it evidence that this case is still pending. However, if:

* You have timely filed to renew your current Form 1-765 EAD: and

* Your EAD renewal is under a category that is eligible for an automatic 180 day extension (see www.uscis.gow/I-765 for a list of categories); and

¢ The category on your current EAD matches the "Class Requested” listed on this Notice of Action (Note: Hf you are a Temporary Protected Status
beneficiary or applicant, your EAD and this Notice must contain eather the Al2 or C19 class, but they do not need to match each other.) and

¢ You do not receive your renewal EAD before your current EAD expires,

Then this Notice of Action automatically extends the validity of your BAD for up to 180 days from the expiration date printed on the face of the

card. If all of the above conditions apply with respect to your EAD renewal application, you may present this Notice of Action with your expired

EAD to your employer for employment eligibility yerification (Form 1-9) purposes. If your renewal application is denied, the automatic extension

terminates, and you may not provide this Notice of Action with your expired EAD for Form [-9 purposes. If your EAD is a combo

immediately
nsion does not apply to advance parole. For more information, please visit our website at www.uscis.2ov/1-765.

card, the automatic exte
Processing time - Processing times vary by form type.

» Visit www.uscis.gov/processingtimes to see the current processing times by form type and field office or service center.
If you do not receive an initial decision or update within our current processing time, you can try our online tools available at www.uscis.gov/tools

or ask about your case online at www. uscis.gov/e-request,
When we make a decision on your case or if we need something from you, we will notify you by mail and update our systems.

 

You can receive updates on your case.
Visit the Case Status Online website at www.uscis.gov/casestatus, Provide your receipt number and get the latest update on your case.
Create an account at my,uscis.gow/account and receive email updales on your case.

trics (fingerprints, a phato, and a signature) for some types of cases. If we need biometrics from you, we will send you a
time and place for you 19 ga to. a USCIS Application Support Center (ASC) for biometrics processing.
d take it (NOT this receipt notice) to your ASC appointment along with your photo identification

Biometrics - We require biome
SEPARATE appointment notice with a specific date,
You must wait for that separate appointment noice an
Acceptable kinds of photo identification are:

* A passport or national photo ID issued by your county,

+ A driver's license,

* A military photo ID, or

* A state-issued photo ID card.

Please see the additional information on the back. You will be notified separately about any other cases you filed.

please see the back of this notice for important information.

 

 

 

Vermont Service Center

U. S. CITIZENSHIP & IMMIGRATION SVC
75 Lower Welden Street

Saint Albans VT 05479-0001

USCIS Contact Center: www.uscis.gov/contactcenter

 

 

 

 

 

If this is an interview or biometrics appointment notice, Form 1-797C 04/01/19

 
 

Case 1:21-cv-01970-DLF Document 1-2 Filed O//ou/21 Page 30 20

Department of Homeland Security : °
US. Citizenship and Immigration Services Form I-797C, Notice of Action
SSS a EET

|THIS NOTICE DOES NOT GRANT ANY IMMIGRATION STATUS OR BENEFIT. _|

Ee

 

 

 

Receipt Number Case Type

EAC2105051206 1765 - APPLICATION FOR EMPLOYMENT AUTHORIZATION
Received Date Priority Date Applicant A137 955 236

11/19/2020 BUDDE, SRUJANA

Notice Date Page Benefidary A137 955 236

11/19/2020 2 of 2 BUDDE, SRUJANA

 

 

 

If you receive more than one ASC appointment notice (even for different cases), take them both to the first appointment date.

Mf your address changes - If you move while your case is pending. please visit www.uscis.gov/addresschange for information on how to update your
address. Remember to update your address for all your receipt numbers.

Return of Original Documents - Use Form G-884, Request for the Return of Original Documents, to request the return of original documents submitted :
establish eligibility for an immigration or citizenship benefit. You only need to submit one Form G-884 if you are requesting multiple documents containe
in a single USCIS file. However, if the requested documentation is in more than one USCIS file, you must submit a separate request for each file. (For

example: If you wish to obtain your mother’s birth certificate and your parents’ marriage certificate, both of which are in the USCIS file that pertains to her,
submit one Form G-884 with your mother’s information.)

NOTICE: Under the Immigration and Nationality Act (INA), the information you provide on and in support of applications and petitions is sabmitted ;
under the penalty of perjury. USCIS and the U.S, Department of Homeland Security reserve the right to verify this information before and/or after making
a decision on your case so we can ensure that you have complied with applicable laws, rules, regulations, and other legal authorities. We may review
public information and records, contact others by mail, the internet or phone, conduct site inspections of businesses and residences, or use other methods of
verification. We will use the information obtained to determine whether you are eligible for the benefit you seek. If we find any derogatory information, we

will follow the law in determining whether to provide you (and the legal representative listed on your Form G-28, if you submitted one) an opportunity to
address that information before we make a formal decision on your case or start proceedings.

|

 

Please see the additional information on the back. You will be notified separately about any other cases you filed.

 

Vermont Service Center

U. S. CITIZENSHIP & IMMIGRATION SVC
75 Lower Welden Street

Saint Albans VT 05479-0001

 

USCIS Contact Center: www.uscis.gov/contacteenter

 

- 04/01/19
If this is an interview or biometrics appointment notice, please see the back of this notice for important information. Form 1-797C

 

 

 

 

 
 

 

 

Case 1:21-cv-01970-DLF Document 1-2 Filed 07/20/21 Page 4 of 20

 

 

 

 

 

 

Receipt Number USCIS Veconnt Number Case Ty pe
EACI906451 138 16S - APPLICA TION BO EXTPLOY MEN FOAL THORIZ ATION
Received Date lriority Date Applicant
12/19/2018 AMUSE 230
SKUJANA DN DDL
Notice Date Page
O1/S/2019 loft
SRUJANA BUDDE Notice Type: Approval Notice
7863 RIVER ROCK WAY Class: Al7
COLUMBIA MD 21044 Valid from 03/01/2019 to 02/28/2021

 

 

We have approved your application fur cmployment authorization. We will send your Employment Authorization Document (EAD) (also known as an
EAD card or Form 1-766) to you separately.

Your EAD card is proof that you are allowed to work in the United States, Show the card 1n your employer to verify your authorization to work during the
dates on the card. You cannct use this approval aoiice ds piuul Uf your Guupioyment autnorizauun,
Ti f 3 Psv)

When you receive your EAD card, please check that all the information on the card is correct. If you need to change any information on the card, please
mail all of the following to the office listed below:

¢ A letter explaining what information needs to be corrected

* Your EAD card.

* A photocopy of this notice. and

+ Evidence to show what the correct information should be. For example, if you need to correct your name, submit a copy of your birth certificate or
official name change.

If You Have a Pending Form 1-485

If you have a pending or approved Form 1-140 and a pending Form [-4X5. you may request (o change employers if your Form 1-485 has been pending

for at least 180 days. In order to do so, you need to submit documentation about yous new job offer. For more information on how to request a change of
employers and what information you must submit, please visit the USCIS website at www USCIS. OV.

If your EAD card expires before we make a final decision on your Form 1-485, you may apply fora new EAD card.
THIS FORM IS NOT A VISA AND MAY NOT BE USED IN PLACE OF A VISA OR EVIDENCE OF EMPLOYMENT AUTHORIZATION.

NOTICE: Although this application or petition has been approved, USCIS and the U.S. Department of Homeland Secunty reserve the nght to verify this
information before and/or after making a decision on your case so we can ensure that you have complied with applicable laws, rules, regulations, and other
legal authorities, We may review public information and records. contact others by mail, the intemet or phone, conduct site inspections of businesses and
residences, or use other methods of verification. We will use the information obtained to determine whether you are eligible for the benefit you seek. If we
find any derogatory information. we wilt follow the law in determining whether to provide you (and the legal representative listed on your Form G-28, if
you submitted one) an opportunity to address that information before we make a fermal decision on your case or start proceedings.

 

Piease sec the additional information on the back. You will be notified separately about any other cases you filed.

 

 

75 Lower Welden Sureet

Vermont Service Center
U.S. CITIZENSHIP & IMMIGRATION SVC
Saint Albans WT 05479-0001

Customer Service Telephone: 800-375-5283

 

 
 

 

Case 1:21-cv-01970-DLF Document 1-2 Filed 07/20/21 Page 5 of 20

 
 

 

Case 1:21-cv-01970-DLF Document 1-2 Filed 07/20/21 Page 6 of 20

 

 
 

 

Case 1:21-cv-01970-DLF Document 1-2~ Filed 07/20/21 Page 7 of 20

 

 
 

Case 1:21-cv-04970-BLF—BDeeument+-2—_-FHed-6472624 4g 6-6-2

2st [IRATOIEUUINY TION NEU

(2 : us Sone
\\eeeg).) and Immigration

NeTVICES
“This cant = noLiyiience of U.S. citizenship of permanent residency.
This detumrent! ie void Filtered, and may be revoked by the U5. Government
The person identities Ieaulhohendto work Inthe U.S. for the-ealidity of (his card.

VOWM ATE Res, VDD 4,

     

Wh Ea reg bn ey Matias ESP Ma ba SS, 7S Line Winkle iret, be Wana VT 65479-0001

TAUSA1379552365EAC1790067272<<
8508029F1902282I1IND<<<<<<¢<<<<<9
BUDDE<<SRUJANA<<<<<<e¢eededeeedd
Case 1:21-cv-01970-DLF

set:
Dash i}

Document 1-2 Filed 07/20/24

 

 
Case 1:21-cv-01970-DLF—Bocument 1-2 ied 07/20/24 Page 10 of 26--————-

40829 [NUTINI EW WAT A A

A UWS, Citizenship
ee and Immigration
oo =
This card is not evidence of U.S. citizenship or permanent residence.

This document is void if allered, and may be revoked by the U.S. Government.
Tha person Identified Is authorized to work in the U.S. for the validity of this card

FORRA 1 266 Rew (10 X14,

Blound, drop dv any 5 Uzaox USPS) Hall D USCIS, 78 Lower Webbe: Beal Sitar, 7 SATO

ITAUSA1379552365EAC1690195865<<
B508029F1702286IND<K<<<<<<<<<<2
BUDDE<<SRUJANA<<<<<< << <<< <6S6<
 

Case 1:21-cv-01970-DLF Document 1-2—Filed 07/20/21-Page tfo

 

 
Case 1:21-cv-01970-DLF— Document +2 ied 67/20/24 Page t2 of 20

20°48 [HIAMNGENAV LH Ag

US. Citizensh?

and Immigration

Services

__ Tie Card is nobavidence of Lis citinariship o Permanent residence,

This document isvnid faltered, and imay De revoked by tee US. Goverment,
The parson identified Is authorized! to work in the U.S. forthe vallitity ofth

 

iS caw
FOR N65 fine, Ate
7” Mea on

TAUSA1379552365EAC1590102272<<
8508029F 1608300IND<<<<<eceeecc7
BUDDE<<SRUJANA<<<<<<<ceeeceecc
  

aes Category Garde
—_ Al? GAC1390181254

   

   

03/0443.
ee see

ee 11
? * = if -
i = , : z
, et
i wae

 
 
  
   
  
 

 

Case 1:21-cv-01970-DLF Document 1-2 Filed 07/20/21—Page 14 of 20

2166:33'70,——_|IDTNNOCDO NM

U.S, Citizenship
and Immigration
Services
Tits card ig nol avidenes! of US, citizenship.or permanent residence:
This Cocument isivoldl If attened, and Maly be tevoxed by tha U.8. Goyarment
The parson identified iy avtharzad to: work in te U.S for Une validity of this cad
FORA 708 Rav. (92-20101

 

" it loved, drop in any US Mato. USPS: Mant to USCIS, 15 Lower Welden Strvet, St Avene, VT 024 (04000!

TAUSA1379552365EAC1390181254<<
B508029F 1502280 IND<<<<<cceecccy
BUD DE<<SRUJANA<<<<<K<<cee<<0¢¢<
 

Case 1:21-cv-01970-DLF Document 1t-2—Fited 67/20/21 Page 15 of 20

CS NEPARTMENT OF HOMELAND SECURITY, U.S. Oltenship and frumnigration frerdecs
EMPLOYMENT AUTHORIZATION CARD

‘The pecson identified Ws autharized tn work inthe US: fer the validity of thls card,
name BUDDE, SRUJANA

   

  

 

 

 

AS
cano® EAC1190147625
Shthdae—caegory Sex — -
_ in ae
fi een | available

 

 

 

NOT VALID FoR REENTRY TOUS.

 

 

[ CARD VALID FROM 94/28/14 EXPIRES 02/28/13 _|
Case 1:21-cv-01970-DLF Document 1-2-—-Fited 07/20/21 Page té ef 20—-___——-

UATE CET EO 0

15175632

   

 

 

This card is not evidence of U.S. citizenship or permanent residence.
This document Is void if altered, and may be revoked by the
U.S. Government. FORM I-766 Rev. (02-2009)

 

TAUSA1379552365EAC1190147625<<
8508029F 1302284 IND<<<<<<<<<ccg
BUDDE<<SRUJANAK<<<<<K<K<KK<<ccecyy

 
 

— ‘24-cv= = Document 1-2 Fited 07/20/21 Page 17 of 20

U.S. DEPARTMENT OF HOMELAND SECURITY, U. S. Citizenship and lmnugration Services
EMPLOYMENT AUTHORIZ ATION. CARD

The person tdentified Is aotharized to work in the U.S. for the validity of this card.

NAME BUDDE, SRUJANA
: a

  

 

 

 

anit
not
available

 

 

 

‘NOT VALID.FOR REENTRY TO U.S.
[CARD VALID FROM 07/31/09 EXPIRES 03/22/11. |

 
 

 

Case 1:21-cv-01970-DLF Document 1-2~Filed 07/20/21 Page 18 of 20

23290275 TIMUUIATOIOE MEU UTE EEA EU

This card is not evidence of U.S. citizenship or permanent residence.
This document is void if altered, and may be revoked by the
U.S. Gavernment FORM I-766 Rev. (05-2004)

 

 

 

 

 

 
 

 

Case 1:21-cv-01970-DLF Document 1-2~ Filed 07/20/21 Page 19 of 20

US. DEPARTMENT OF HOMELAND SECURITY, U. S. Citizenship and Immigration Services
LE MPLOYMENT AUTHORIZ: ATION CARD)
‘The person identified br authorized to work Io the U.S. for the validity of this card.
NOME. Ap Ds, SRUJANA
ual

—s

CARD, ee 52612

 
    

 

 

nol
available

 

 

 

  

NOT. VALID. FOR REENTRY TO U.S.
| CARD VALID | FROM M 10/08/08 © EXPIRES 05/02/09 |
Case 1:21-cv-01970-DLF Document 1-2 -Filed-07/20/24

12558205 [HAM UUEA UN A AUN

  

 

 

This card is not evidence of U.S. citizenship or permanent residence.
This document is void if altered, and may be revoked by the

U.S. Government FORM 1-766 Rev. (05-2004)

 

 

 

 
